UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: September 30, 2010 or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 333-150937 CURAXIS PHARMACEUTICAL CORPORATION (Exact Name of registrant as specified in its charter) Nevada 26-1919261 (State or other Jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 4819 Emperor Blvd., Suite 400 Durham, NC 27703 (Address of principal executive offices) (919) 313-4930 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesþ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act: ¨ Large Accelerated Filer ¨ Accelerated Filer ¨ Non-Accelerated Filer þ Smaller Reporting Company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ¨ No þ As ofNovember 10, 2010, there were 72,188,531 shares outstanding of the registrant’s common stock. TABLE OF CONTENTS Page PART I—FINANCIAL INFORMATION Item 1. Financial Statements 1 CondensedConsolidated Balance Sheets as of September 30, 2010 (Unaudited) and December 31, 2009 1 Unaudited Condensed Consolidated Statements of Operations for the three and nine months ended September 30, 2010 and 2009 and the cumulative period from Inception (February 27, 2001) to September 30, 2010 2 Unaudited Condensed Consolidated Statements of Changes in Stockholders’ Equity (Deficit) for the cumulative Period from Inception (February 27, 2001) to September 30, 2010 3 Unaudited Condensed Consolidated Statements of Cash Flows for the nine months ended September 30, 2010 and 2009 and the cumulative period from Inception (February 27, 2001) to September 30, 2010 5 Notes to Unaudited Condensed Consolidated FinancialStatements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative disclosures about Market Risk 21 Item 4. Controls and Procedures 21 PART II— OTHER INFORMATION Item 1. Legal Proceedings 22 Item1A. Risk Factors 23 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 23 Item 3. Defaults Upon Senior Securities 23 Item 4. (Removed and Reserved) 23 Item 5. Other Information 23 Item 6. Exhibits 23 Signatures 24 i PART I: FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS CURAXIS PHARMACEUTICAL CORPORATION (A Development Stage Corporation) CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands) Deceber 31, September30, (Unaudited) Assets Current assets: Cash and cash equivalents $ $ Accounts receivable 11 3 Prepaid financing costs - Prepaid assets 32 Security deposit 4 6 Total current assets Property and equipment, net - - Prepaid financing costs, net of current portion - Total assets Liabilities and Stockholders’ Equity (Deficit) Current liabilities: Accounts payable Accrued expenses Current portion of capital lease obligation 4 4 Notes payable Total current liabilities Derivative Instrument - Deferred purchase credit Deferred revenue Long-term notes payable Total liabilities Commitments and contingencies ― ― Stockholders’ equity (deficit): Preferred Stock, $.0001 par value; 1,000 authorized; -0- and1 shares issued and outstanding at December 31, 2009 and September 30, 2010 ― ― Common stock, $0.001 par value; 100,000 authorized;62,811 and 72,031 shares issued and outstanding at December 31, 2009 and September 30, 2010, respectively 62 7 Additional paid-in capital Subscription receivable ― ) Deficit accumulated during the development stage ) ) Total stockholders’ equity (deficit) ) ) Total liabilities and stockholders’ equity (deficit) $ $ See notes to condensed consolidated financial statements 1 CURAXIS PHARMACEUTICAL CORPORATION (A Development Stage Corporation) CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited - in thousands, except per share amounts) Threemonths ended September 30, Nine months ended September 30, Cumulative from Inception (February 27, 2001) to September30, Operating expenses Research and development $
